Citation Nr: 0817404	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  93-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent, for the period January 11, 1991, to March 9, 2003, 
for post-traumatic stress disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The veteran served on active duty from July 1971 to May 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO).

The issue of entitlement to an effective date prior to 
January 11, 1991, for the grant of service connection for 
post-traumatic stress disorder is addressed in the Remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the period January 11, 1991, to November 6, 1996, the 
veteran's 
post-traumatic stress disorder (PTSD) was manifested by 
occasional flashbacks to wartime events, causing emotional 
tension, and generally productive of mild social and 
industrial impairment.  

2.  For the period November 7, 1996, to March 9, 2003, the 
veteran's PTSD was manifested by mild or transient symptoms, 
to include flashbacks to wartime events.

3.  For the period beginning March 10, 2003, the veteran's 
PTSD was manifested by depressed mood, anxiety, mild memory 
loss, nightmares, and flashbacks.

4.  The evidence of record does not demonstrate that the 
veteran's 
service-connected disability precludes him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent, for the period January 11, 1991, to March 9, 2003, 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an increased evaluation for PTSD are not 
met.  38 U.S.C.A. §§°1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a total rating for compensation purposes 
based upon individual unemployability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.655, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased initial and current evaluations for PTSD, and for 
TDIU, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's PTSD claim, a letter dated in 
October 2001 satisfied the duty to notify provisions; a 
letter dated in July 2003 was provided prior to adjudication 
of the veteran's claim for an increased initial evaluation; 
and additional letters were provided in September 2004, March 
2006, May 2006, and August 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in April 1992, 
December 2002, August 2003, October 2004, and July 2005, and 
a VA opinion was obtained in December 2005.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Initial and Increased Rating Claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  However, when an appeal is based on the assignment of 
an initial rating for a disability, following an initial 
award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.  

Service connection for PTSD was granted by a February 2003 
rating decision, and a 10 percent evaluation assigned under 
the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411, 
effective January 11, 1991.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  By an August 2003 rating 
decision, the evaluation was increased to 30 percent 
disabling, effective March 10, 2003.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

During the course of the veteran's appeal, the pertinent 
regulations with respect to PTSD were amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996); 
compare 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), with 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  Accordingly, as the initial 
evaluation covers a period where two separate sets of 
criteria were in effect, the evidence dated prior to November 
7, 1996, and subsequent thereto through March 9, 2003, will 
be considered separately under the respective sets of rating 
criteria.  



Initial Evaluation, January 11, 1991, to March 9, 2003

Under the regulations in effect prior to November 7, 1996, 
PTSD was considered a psychoneurotic disorder, and evaluated 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  To that end, a 10 percent evaluation is 
warranted when the symptomatology manifested is less than the 
criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Id.  The next highest 
evaluation, 30 percent, is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.  

However, in this case, an initial evaluation greater than 10 
percent is not warranted for the period January 11, 1991, to 
November 6, 1996, under the prior rating criteria.  While the 
veteran's overall psychiatric picture reflects severe 
impairment, it is clear that the vast majority of this 
impairment is the result of his paranoid schizophrenia, a 
nonservice-connected disorder, as well as personality 
disorder, not otherwise specified.  Private, VA, and Indiana 
Department of Corrections (IDOC) records reveal a long 
history of delusions of persecution, grandiose thinking, and 
an absence of judgment and insight, and mood swings.  
December 1993 and July 1994 IDOC records conclude that the 
veteran's behavior was considerably influenced by his 
delusions, resulting from his paranoid schizophrenia, which 
caused an inability to function in most areas.  The delusions 
and grandiose thinking was also noted, in a May 1996 IDOC 
record, to have resulted in a preoccupation with money, and a 
belief that the government "owed" him.  At the most acute 
and severe, a December 1993 IDOC record noted that the 
veteran's grandiose thinking, and lack of intellectual 
functioning, was the result of his psychosis such that a GAF 
score of 
29-30 was warranted.  A GAF score of 21-30 indicates behavior 
that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, or the inability to function in almost all areas.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV) (Fourth 
Edition).  

However, the vast majority of records from this period do not 
diagnose the veteran with PTSD.  To that end, the April 1992 
VA examiner declined to give a diagnosis of PTSD, as the 
veteran did not endorse hyperarousal or avoidant symptoms 
required for such a diagnosis.  Moreover, the April 1993 VA 
evaluation noted that the veteran did not meet the criteria 
for a clinical PTSD diagnosis.  Further, a February 1994 IDOC 
record reflects that the veteran was convinced he had PTSD 
but could not describe the symptoms indicative of same, and a 
July 1994 IDOC record stated that the veteran was fixated 
that his issues were associated with Vietnam but refused to 
explain why.  Finally, an October 1996 IDOC record noted that 
the veteran was experiencing nightmares, but not about events 
in service.  For these reasons, an initial evaluation greater 
than 10 percent for the period January 11, 1991, to November 
6, 1996, under the prior rating criteria, is not warranted.

Under the amended regulations effective November 7, 1996, 
Diagnostic Code 9411 provides that a 10 percent evaluation is 
warranted when PTSD is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  The next highest evaluation, of 
30 percent, is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  

Similarly, an initial evaluation greater than 10 percent is 
not warranted for the period November 7, 1996, to March 9, 
2003, under the amended rating criteria.  The IDOC records of 
evidence reveal that the veteran was returned to the general 
prison population in July 1996, after having been treated on 
the psychiatric ward for some time and there is no indication 
that he received further psychiatric treatment thereafter.  
The only other evidence of record for this period is the 
December 2002 VA examination report, which was essentially a 
review of the claims file as the veteran was imprisoned and 
thus unavailable for examination.  The examiner noted that 
the veteran experienced delusions, as well as auditory 
hallucinations (specifically, voices), but concluded that 
they were the result of his paranoid schizophrenia as opposed 
to his PTSD.  Moreover, the examiner concluded that the 
veteran's PTSD symptoms appeared to be minimal, whereas the 
effects of his chronic paranoid schizophrenia were far more 
pervasive.  Thus, the evidence does not reflect that the 
veteran's PSTD symptoms, which as noted the discussion of the 
previous rating criteria period above, included primarily 
flashbacks of his Vietnam experiences, were more than mild, 
or caused a decrease in work efficiency or periods of 
inability to perform occupational tasks.  In fact, there was 
no evidence that his PTSD symptoms alone impaired his 
occupational ability at all.  For this reason, an evaluation 
greater than 10 percent, prior to March 10, 2003, under the 
revised rating criteria is also not warranted.

Because the criteria for a higher evaluation are not met 
under either the prior or under the amended rating criteria, 
the preponderance of the evidence is against the veteran's 
claim for an initial evaluation greater than 10 percent for 
the period January 11, 1991, to March 9, 2003.  As the 
benefit of the doubt doctrine is inapplicable, the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Evaluation, Beginning March 10, 2003

As noted above, by an August 2003 rating decision, the 
evaluation assigned to the veteran's service-connected PTSD 
was increased to 30 percent disabling, effective March 10, 
2003.  A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The next highest 
evaluation, 50 percent, is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

On review of the record, the evidence does not support an 
evaluation greater than 30 percent on or after March 10, 
2003.  The majority of the private and VA treatment records 
associated with the claims file evaluate the veteran's 
overall psychiatric picture, taking into account the symptoms 
of both his service-connected PTSD, and his nonservice-
connected paranoid schizophrenia and personality disorder.  
To that end, these treatment records serve only a limited 
purpose in evaluating the veteran's PTSD alone, as they do 
not differentiate which symptoms are the result of which 
disorder.  As was the case in the initial rating period, 
discussed above, the hallmarks of the veteran's paranoid 
schizophrenia primarily consisted of delusional thought 
content, paranoia, auditory hallucinations, and impaired or 
absent judgment and insight.  On five occasions from December 
2003 forward, the veteran was hospitalized, at least once 
involuntarily, on the basis of his paranoid schizophrenia and 
frequently also for his substance abuse.  The veteran's 
diagnosed PTSD is infrequently mentioned in these inpatient 
treatment records, and usually such as being "by history;" 
there are no records during the course of the veteran's 
inpatient treatment stays where he is treated exclusively for 
PTSD.  

However, several treatment records, as well as some of the VA 
examination reports, do separate out the PTSD symptoms from 
those symptoms resulting from the veteran's paranoid 
schizophrenia and personality disorder.  The August 2003 VA 
examination report concludes that the veteran's life was 
somewhat affected by his PTSD.  VA outpatient treatment 
records dated in July 2004 and August 2004 diagnose the 
veteran with "PTSD by history," and note that while the 
veteran reported having thoughts of the war 24 hours a day, 
every day, he did not seem distressed.  At his October 2004 
VA examination, the veteran reported nightmares, 
hypervigilance, flashbacks, and occasional depression.  The 
examiner noted that the severity of these symptoms appeared 
to be mild.  The veteran did not endorse more than weekly 
panic attacks, state that he had impaired memory, or 
demonstrate abnormal speech.  While noting that some of the 
veteran's depression and anxiety could be related to his 
PTSD, the examiner concluded that the veteran's PTSD symptoms 
did not appear to appreciably affect his ability to function, 
especially when compared to the effect his paranoid 
schizophrenia had on that ability.  Moreover, the examiner 
stated that there appeared to be few linkages between his 
PTSD symptoms and his quality of life, with the exception of 
the occasional depressive moments and occasional nightmares, 
which had a mild to minimal impact on his functional status 
and his quality of life.  Ultimately, the examiner concluded 
that the majority of the responsibly for impairment in the 
areas of employment, family role functioning, and 
interpersonal relationships lay with the veteran's paranoid 
schizophrenia.

During the July 2005 VA examination, the veteran reported 
intrusive thoughts, nightmares, irritability, paranoia, and 
flashbacks.  He also stated he had a difficult time keeping a 
job due to rage and mood swings.  On mental status 
examination, the veteran's mood, speech, motor ability, 
thought process, and thought content were all normal; 
constricted affect and impaired judgment and insight were 
noted.  The examiner noted that since the veteran's claims 
file was not available for review at that time, it was 
recommended that it be sent and an additional evaluation be 
conducted to resolve the veteran's claim.

To that end, both a September 2005 VA outpatient evaluation 
and the December 2005 VA examination concluded that the 
veteran's PTSD was not as severe as it appeared during the 
July 2005 VA examination.  The September 2005 VA outpatient 
physician noted that during the July 2005 VA examination, the 
veteran portrayed himself as suffering from PTSD, but the 
September 2005 VA physician felt that the traumata was 
consistent through the last two years, and that the 
associated records from that time did not show that the 
veteran was impaired from his PTSD.  Moreover, on mental 
status examination, while the veteran reported that PTSD 
affected him daily, in that "something happen[ed] every day 
to keep [his] PTSD at 100 percent," the September 2005 VA 
physician noted that what the veteran described was not 
actually PTSD symptomatology.

Further, the December 2005 VA examination report noted that 
the veteran had been hospitalized four times since December 
2003, but that all of these admissions were for treatment of 
his schizophrenia and/or substance abuse; review of the 
discharge summaries from these inpatient stays reveals that 
PTSD had not been causing prominent symptoms or significant 
difficulty in the veteran's functioning.  Interestingly, the 
examiner stated that the July 2005 examination report, when 
viewed in conjunction with and in apparent stark contrast to 
the other evidence of record, may have included a "false 
positive" report of symptoms on the part of the veteran 
towards more extreme symptomatology.   Ultimately, the 
examiner concluded that the veteran's functioning was only 
mildly, if at all, impaired by the veteran's claimed PTSD 
symptoms, and most severely affected by his paranoid 
schizophrenia and substance abuse.  Additionally, during the 
veteran's November 2005 inpatient treatment, he reported 
experiencing visual hallucinations of Vietnam, but stated 
that he experienced no other PTSD symptoms.  

Global Assessment of Functioning (GAF) is a scale from 0 
(low) to 100 (high), reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See DSM- IV; see also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  The GAF scores assigned in the 
treatment records associated with the claims file do not 
reflect occupational and social impairment warranting greater 
than a 30 percent evaluation after March 10, 2003.  As noted 
above, many treatment records indicate GAF scores 
encompassing both the veteran's PTSD and his paranoid 
schizophrenia, the majority of which fall as low as 40 in 
January 2004, and 45 immediately prior to his February 2006 
inpatient hospitalization, to as high as 50 and 55 on many 
occasions.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31-
40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school).  See id. 

However, those scores assigned solely as indications of the 
veteran's functioning based on his PTSD symptoms are 
generally higher, and thus indicate less impaired 
functioning; the October 2004 and July 2005 VA examiners 
assigned a GAF for PTSD of 55; the December 2005 VA examiner 
assigned a GAF of 65-70.  A GAF score of 61-70 denotes some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See id.  Based on the 
symptomatology discussed above, the GAF scores assigned 
solely for the PTSD are congruent with the symptomatology, 
and overall occupational and social functioning level, of no 
more than a 30 percent evaluation.

In addition to the evidence discussed above, the record 
contains a May 2005 private opinion, which provided an 
aggregate GAF score of 45 for the veteran's diagnosed mental 
disorders, PTSD and paranoid schizophrenia.  However, it also 
concludes that "it has always been obvious to me that his 
PTSD symptoms are highly disabling."  The opinion itself 
provides no rationale, does not describe the specific 
symptoms that make the veteran's PTSD disabling, and does not 
reference any clinical findings on which the conclusion was 
based.  Moreover, the opinion on its face is wholly 
inconsistent with the majority of the evidence of record, 
which concludes that the veteran's PTSD symptomatology is 
mildly disabling, at most.  Thus, it cannot be afforded more 
than minimal probative weight

Ultimately, the evidence of record for the period on and 
after March 10, 2003, does not reflect occupational and 
social impairment greater than that encompassed by the 30 
percent evaluation.  The veteran's primary symptoms are 
nightmares, flashbacks, intermittent hypervigilance, and 
occasional depression.  While some of these symptoms appear 
within the criteria for evaluations reflecting more severe 
functional impairment, the overwhelming evidence of record 
here reveals the veteran's paranoid schizophrenia symptoms, 
most critically his delusional thought content and auditory 
hallucinations, form the basis for his almost total 
occupational impairment.  While the Board sympathizes with 
the veteran with respect to his combined psychiatric 
situation, recognizes that the two disorders together present 
a challenging and difficult situation, and apologizes that 
his claim was pending for such an extended period of time, 
the fact remains that the disorder which results in the 
majority of his functionally-impairing symptomatology is not 
the one for which service connection is in effect.  For these 
reasons, an evaluation greater than 30 percent on and after 
March 10, 2003, for the veteran's PTSD is not warranted.

Because the manifestations of the veteran's PTSD do not 
currently satisfy the rating criteria for a 50 percent 
evaluation, the preponderance of the evidence is against his 
claim for an increased evaluation.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  Under 38 
C.F.R. § 4.16, if there is only one such disability, it must 
be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran has only one service-connected disability, PTSD, 
which is currently evaluated as 30 percent disabling.  
Therefore, the veteran's service-connected disability does 
not meet the percentage rating standards for a total 
disability rating for compensation purposes based on 
individual unemployability.  38 C.F.R. §4.16(a).  
Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the opinions of record pertaining to the issue 
of employability do not reflect that he is "[in]capable of 
performing the physical and mental acts required by 
employment" as a result of his PTSD symptomatology.  Id.  In 
this case, the only opinion that affirmatively concludes that 
the veteran's PTSD is a bar to employability is the May 2005 
private opinion which concludes that "it has always been 
obvious to me that his PTSD symptoms are highly disabling."  
However, as noted above, the opinion itself provides no 
rationale, does not describe the specific symptoms that make 
the veteran's PTSD disabling, does not reference any clinical 
findings on which the conclusion was based, and does not 
discuss the veteran's prior employment, level of education, 
past experience, or other employability factors.  For these 
reasons, it cannot be afforded more than minimal probative 
weight in the overall consideration of the evidence of 
record.

Conversely, the October 2004 VA examination report noted that 
the veteran reported not having worked since 1980.  The 
examiner at that time concluded that while the veteran's PTSD 
did not appear to appreciably effect his ability to function, 
his nonservice-connected paranoid schizophrenia did, to the 
extent that without daily support, it would prohibit any 
normal level of functioning in the area of employment.  
Similarly, the December 2005 VA examiner stated that the 
occupational impairment shown was the result of his paranoid 
schizophrenia, complicated by his substance abuse; his PTSD 
caused only mild, not severe or total, occupational 
functional impairment.

As discussed above, the evidence as a whole does not suggest 
that the veteran's service-connected disability, by itself, 
renders him unable to secure and follow a substantially 
gainful occupation.  Thus, the RO's decision not to refer 
this issue to the Director of Compensation and Pension 
Service, for consideration of a total disability evaluation 
for the purposes of individual unemployability on an 
extraschedular basis, was correct.  

Because the evidence of record shows that the veteran's 
employment ceased in 1980 due to nonservice-connected medical 
conditions, and the weight of the medical evidence of record 
does not show that the veteran is currently incapable of 
obtaining or maintaining employment due solely to his PTSD 
symptoms, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent, for the period 
January 11, 1991, to March 9, 2003, for PTSD is denied.

An increased evaluation for PTSD is denied.

TDIU is denied.


REMAND

A February 2003 rating decision granted service connection 
for PTSD, effective January 11, 1991.  The veteran asserted 
in March 2003 that the effective date should be in the 1980s, 
when PTSD was first diagnosed, thus providing notice of his 
disagreement with the effective date assigned by the February 
2003 rating decision.  The filing of a notice of disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

To that end, review of the claims file reveals that VA has 
not yet issued a statement of the case as to the issue of 
entitlement to an effective date prior to January 11, 1991, 
for the grant of service connection for PTSD, pursuant to 38 
U.S.C.A. § 1114(j) (West 2002).  The Board is, therefore, 
obligated to remand this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the issue of entitlement to an effective date 
prior to January 11, 1991, for a grant of service connection 
for PTSD is remanded for the following action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to an 
effective date prior to January 11, 
1991, for the grant of service 
connection for PTSD is necessary.  38 
C.F.R. § 19.26 (2007).  The veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the February 2003 rating decision 
denying this claim must be filed.  38 
C.F.R. § 20.202 (2007).  If the veteran 
perfects an appeal as to this issue, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


